        Case 4:82-cv-00866-DPM Document 5736-1 Filed 07/30/21 Page 1 of 2




Devin R. Bates                                                                 425 West Capitol Avenue, Suite 1800
Direct Dial: 501-688-8864                                                        Little Rock, Arkansas 72201-3525
Fax: 501-918-7864                                                                         Telephone: 501-688-8800
E-mail: dbates@mwlaw.com                                                                         Fax: 501-688-8807


                                               May 18, 2021


VIA EMAIL ONLY

Austin Porter: aporte5640@aol.com
Robert Pressman: pressmanrp@gmail.com
Shawn Childs: schilds@gabrielmail.com
Tony Walker: lwalker@jwwlawfirm.com
Rep. Joy Springer: jspringer@gabrielmail.com; johnwalkeratty@aol.com

         Re:       Little Rock School District, et al. vs. Pulaski County Special School District, et al.
                   U.S. District Court, Eastern District of Arkansas, No. 4:82-cv-866-DPM

Dear Intervenors:

        As you are aware, Judge Marshall recently ordered PCSSD to come up with a proposal
for facilities work to be done at Mills. (Doc. 5730). PCSSD is still studying that order,
considering its rights, and is in the early stages of contemplating what it could look like to carry
out the work as explained by Judge Marshall. Subject to that introduction, and without waiving
any rights available to it, PCSSD hereby provides notice to Intervenors of its intention to pursue
the initial phases of proposed construction at Mills University High School. The administration
intends to develop a plan seeking to address Judge Marshall’s order. Of course, Intervenors are a
part of this process.

       The work to be done will be located in, and will predominantly serve, the Mills feeder in
the Southeast quadrant of the PCSSD. The projected impact on the racial make-up of the students
in each school expected to be affected by the new construction is that this project will increase
resources to the student body of Mills University High School, which consists of approximately
65% black students, and 35% non-black students.

        PCSSD’s general position on its facilities spending is set out in its Brief in Support of its
Motion for Unitary Status (Doc. 5622, pp. 47-55), and its Brief in Support of its Motion in
Limine on Facilities (Doc. 5620). This has all been summarized in a recent facilities status
report. (Doc. 5726, ⁋⁋ 1-2). Subject to and without waiving the objections and legal arguments
raised in those referenced filings, please allow this letter to serve as PCSSD’s formal notice to
Intervenors under Section H(3) of Plan 2000. If you believe that this notice is non-compliant
with Plan 2000 please notify us immediately so that we can address any problem.

        PCSSD welcomes the Intervenors’ input on this proposal within 14 days from the date at
the top of this letter. Specifically, PCSSD is interested to learn what Intervenors believe should


                                               EXHIBIT
                                                     1
      Case 4:82-cv-00866-DPM Document 5736-1 Filed 07/30/21 Page 2 of 2


Intervenors
May 18, 2021
Page 2



be done at Mills University High School to make PCSSD fully unitary in facilities in accordance
with Judge Marshall’s order.

        We are also in receipt of your May 5, 2021 response to my April 22, 2021 letter, in which
you outlined Intervenors’ position on the work proposed to be done to the Driven facility at Mills
University High School. Specifically in response to this letter, PCSSD also seeks to understand
Intervenors’ position on how this previously discussed Driven facility fits in with your proposal
on the above.

                                             Best regards,

                                             MITCHELL, WILLIAMS, SELIG,
                                             GATES & WOODYARD, P.L.L.C.


                                             By
                                                    Devin R. Bates


DRB/dw
cc:  (via email only)
     Margie Powell: mqpowell@att.net
     Scott Richardson: scott@mwbfirm.com
     Dr. Charles McNulty: cmcnulty@pcssd.org
